Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 1 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 2 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 3 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 4 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 5 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 6 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 7 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 8 of 9
Case 20-30524-KLP   Doc 9-1 Filed 02/06/20 Entered 02/06/20 12:43:58   Desc
                       Exhibit(s) Motion Page 9 of 9
